The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 121a, 121b, 143, 154, 156, 221c, 221d.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claims 106 and 115 are objected to because of the following informalities:
Claim 106, line 2, “pair” should be --pairs--.
Claim 115, line 3, “comprises” should be --comprise--.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 94-112, 114-116 and 118-120 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 94, lines 6-8, the recitation “a lifting surface … movable with respect to … the frame body” is ambiguous. It is not clear if applicant is intending to recite that a) there is a lifting surface on the first and second ends of the lift body, and the lifting surface is movable with respect to the frame body, or b) there is a lifting surface on the , and the second end of the lift body is movable with respect to the frame body.
Claim 101, the recitation “the first lift mechanism” (emphasis added) lacks clear antecedent basis.
Claims 105-108, the various recitations of “the height adjustment valve”, “the first pair of air springs”, “the height control valve” and “the air suspension system” lack antecedent basis (in claim 102). It will be assumed these claims were intended to depend from claim 103. 
Claims 114-116, the preamble is unclear in referring to the “vehicle … and lift frame assembly according to claim 113” (emphasis added).
Claims 118-120, the various references to “support legs” (in the plural sense, including “they” and “are”) are unclear, as the claims are directed only to a single “leg”.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 113-120 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Back (US 3,135,407).
Back shows a vehicle cargo container assembly capable of demountable installation on a tractor trailer frame, comprising:

at least one longitudinally extending rail 10/11 and a series of spaced-apart cross-members 12/13, wherein a portion of the cross-members are spaced apart in a manner capable of accommodating and being connected to a plurality of leg mounting plates 21, wherein a pair of the leg mounting plates are situated on opposite sides of the container base frame in a front portion of the container base frame and a second pair of leg mounting plates are situated on opposite sides of the container base frame in a rear portion of the container base frame (Fig. 1); and
a plurality of support legs 14-17, each attached to one of the leg mounting plates on the container base frame, each of the support legs having an upper mounting portion (e.g., 14) and a lower base portion (e.g., 14a), wherein the base portion is releasably moveable within the upper mounting portion, so that the support legs are vertically retractable from a first free-standing position (Figs. 1-2 solid), in which each of the plurality of support legs extends downwardly between the container base frame to a support surface, to a second travel position (Figs. 1-2 phantom) in which each of the lower base portions of the plurality of support legs is positioned within each of the upper mounting portions so that the support legs are elevated from the support surface.
Re claim 114, when in the travel and free-standing positions, the assembly further comprises at least one “locking mechanism”, as broadly recited, to releasably lock the upper mounting portion of the leg to the lower base portion of the leg (not 
Re claim 115, the support legs are fixed in position at an upper mounting end thereof (at least when in either of the first and second positions), and the support legs further comprise[s] at least one extending support arm 27 for supporting the cargo container base frame.
Re claim 116, each of the plurality of support legs comprises at least one handle 14c to assist in vertically moving the lower base portion of the support legs (e.g., by rotation thereof).
Re claims 117-120, since the limitations thereof are incorporated within the scope of claims 113-116, they are treated in the same manner set forth above, except to note that with respect to claim 118, Back further shows each support leg extending longitudinally.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 94-96, 98, 99, 101, 102 and 109-112, as best understood in light of the rejection under 35 U.S.C. 112 set forth above in par. 7, are rejected under 35 U.S.C. 103 as being unpatentable over Berends (US 3,730,366) in view of Back.
Berends shows a vehicle cargo container and lift frame assembly, comprising:
a lift frame assembly comprising a frame body 34, 36, 38, 44 on a top portion of a frame 12 (includes 30-33, 35 and 37), the frame body extending from a first end to a second end;
a lift mechanism moveable with respect to the first end of the frame body, the lift mechanism comprising:
a lift body 14 having a first end and a second end, a lifting surface 54, 58 on (at least) the first end of the lift body and (at least) the second end of the lift body being positioned so as to be movable with respect to the first end of the frame body, wherein the lifting surface is positioned to engage an underside of a base frame of a cargo container C when placed on an upper side of the frame body (Fig. 4);
an inflatable air bag 16 having an upper side and a lower side and mounted on the lower side to a platform 34 positioned on the frame beneath the lift body, wherein the inflatable air bag is connected on the upper side thereof to a mounting surface attached to the lift body (i.e., the underside of the lift body, as described in col. 3:4-11);

a cargo container assembly C having a container body, the container assembly configured to be removably seated on the lift frame assembly (Fig. 4); and
a plurality of support legs L, each attached to the container assembly, each of the support legs vertically movable from a first free-standing position, in which each of the plurality of support legs extends downwardly between the container assembly to a support surface, to a second travel position in which each of the support legs are elevated from the support surface (Fig. 8).
Berends does not disclose any further details of the cargo container assembly or the support legs, and specifically does not show the cargo container assembly to further include a container base frame, wherein the container body is positioned on top of the container base frame and the container base frame is configured to be removably seated on the lift frame assembly, and wherein the cargo container base frame comprises:
at least one longitudinally extending rail and a series of spaced-apart cross-members, wherein a portion of the cross-members are spaced apart in a manner capable of accommodating and being connected to a plurality of leg mounting plates, wherein a pair of the leg mounting plates are situated on opposite sides of the container base frame in a front portion of the container base frame and a second pair of leg mounting plates are situated on opposite sides of the container base frame in a rear portion of the container base frame; and wherein

As noted above with respect to claim 113, all of these features of a cargo container assembly, including a container base frame and a plurality of support legs having vertically retractable upper and lower portions, are shown by Back.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Berends by configuring the cargo container assembly to further include a container base frame, wherein the container body was positioned on top of the container base frame and the container base frame was configured to be removably seated on the lift frame assembly, and wherein the cargo container base frame comprised at least one longitudinally extending rail and a series of spaced-apart cross-members, wherein a portion of the cross-members were spaced apart in a manner capable of accommodating and being connected to a plurality of leg mounting plates, wherein a pair of the leg mounting plates were situated on opposite sides of the container base frame in a front portion of the container base frame and a second pair of leg mounting plates were situated on opposite sides of the container base frame in a rear portion of the container base frame, and wherein the plurality of support legs were each attached 
Re claim 95, Berends shows that the lift body comprises at least two extending lift arms 46, 48, each pivotably mounted on the second end of the lift body to the first end of the frame body.
Re claim 96, Berends shows that the lifting surface is attached to the first end of the lift body and is connected to at least two of the extending lift arms.
Re claim 98, Berends shows that the frame of the lift frame assembly comprises a longitudinally extending base frame 12 positioned beneath and supporting a lower side of the frame body.
Re claim 99, Berends discloses that the frame body includes a locking mechanism (col. 4:38-40).
Re claim 101, Berends discloses a second lift mechanism moveable on an end of the frame body opposite the first lift mechanism (col. 4:55-56).

Re claims 109-111, as noted in par. 9 above with respect to claims 114-116, Back discloses all limitations of these claims. Such features would obviously be included in the apparatus of Berends when modified in the manner described above.
Re claim 112, the general provision of “a lock warning light in a cab of a truck”, as broadly claimed, would have been a simple design expediency. Note that the claim does not refer to any particular lock and/or any particular truck.

Claim 97 is rejected under 35 U.S.C. 103 as being unpatentable over Berends in view of Back, as applied to claims 94-96 above, and further in view of Berends (US 3,717,273, referred to henceforth as Berends ‘273).
Berends as modified does not show that the lifting surface is located on mounting flanges rotatably positioned on a bar extending between two of the at least two extending lift arms, which two extending lift arms are located on outermost sides of the lift body.
Berends ‘273 shows a vehicular bag hoist wherein a lifting surface 28 is located on mounting flanges 58 rotatably positioned on a bar 56 extending between two extending lift arms 46 located on outermost sides of a lift body 40.
.

Claim 100 is rejected under 35 U.S.C. 103 as being unpatentable over Berends in view of Back, as applied to claims 94 and 99 above, and further in view of Hand (US 3,262,678).
Berends as modified does not show the locking mechanism to include a plurality of locking hooks rotatably operable on at least one transversely extending beam interconnected by a longitudinally extending beam, wherein the hooks are actuated by a locking lever positioned on the frame body.
Hand shows a locking mechanism for locking a removable cargo container 100 to a frame body 31 of a lift frame positioned above a vehicle frame 21, wherein the locking mechanism includes a plurality of locking hooks 91, 92 rotatably operable on at least one transversely extending beam 81 interconnected by a longitudinally extending beam 85, wherein the hooks are actuated by a locking lever 84 positioned on the frame body.
.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 94-102 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,198,383 in view of Back. This rejection utilizes the same obviousness rationale set forth above in par. 12. Specifically, claim 1 of the Patent recites the same features of pending claim 94 (as well as dependent claims 99 and 100) that are disclosed by Berends, while the features of .

Claims 103-108, as best understood in light of the rejection under 35 U.S.C. 112 set forth above in par. 7, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/James Keenan/
Primary Examiner
Art Unit 3652

2/02/22